118 F. Supp. 234 (1953)
FRECHOUX
v.
LYKES BROS. S. S. CO., Inc.
United States District Court S. D. New York.
October 17, 1953.
Herman E. Cooper, New York City, for plaintiff.
Tompkins, Boal & Tompkins, New York City, and Terriberry, Young, Rault & Carroll, New Orleans, La. (Arthur M. Boal, New York City, of counsel), for defendant.
WEINFELD, District Judge.
In this action for maintenance and cure and wages the defendant moves to transfer to the District Court of Louisiana pursuant to 28 U.S.C. § 1404(a). The parties have taken conflicting positions as to whether prejudice would result to plaintiff on the issue of the applicable statute of limitations in the event of transfer.
The action having been properly brought in this district, plaintiff should not be prejudiced by a transfer of the action. The motion is granted upon the condition that the defendant stipulate that the statute of limitations which the District Court of New York would apply were the action to remain here, shall be applied in the Louisiana District Court. Cf. Headrick v. Atchison, T. & S. F. Ry., 10 Cir., 182 F.2d 305; Greve v. Gibraltar Enterprises, D.C., 85 F. Supp. 410; see also Kaufman, I.R., Judge, Observations on Transfers under Section 1404(a) of the New Judicial Code, 10 F.R.D. 595, 600-601. Settle order on notice.